[Cite as State v. Ledger, 2022-Ohio-3902.]



                     IN THE COURT OF APPEALS
                 FIRST APPELLATE DISTRICT OF OHIO
                      HAMILTON COUNTY, OHIO



 STATE OF OHIO,                              :   APPEAL NO. C-220067
                                                 TRIAL NO. B-2101521
           Plaintiff-Appellee,               :

     vs.                                     :

 RONALD R. LEDGER,                           :         O P I N I O N.

           Defendant-Appellant.              :




Criminal Appeal From: Hamilton County Court of Common Pleas

Judgment Appealed From Is: Reversed and Cause Remanded

Date of Judgment Entry on Appeal: November 2, 2022

Joseph T. Deters, Hamilton County Prosecuting Attorney, and Mary Stier, Assistant
Prosecuting Attorney, for Plaintiff-Appellee,

Michael J. Trapp, for Defendant-Appellant.
                    OHIO FIRST DISTRICT COURT OF APPEALS


BOCK, Judge.

       {¶1}   Defendant-appellant Ronald Ledger contests the trial court’s rejection

of his plea agreement. The state argues that Ledger forfeited any error. We hold that

the error was preserved for appeal and that the trial court’s adherence to an arbitrary

policy of refusing pleas in “these cases” was an abuse of discretion. We reverse the

conviction and remand the matter to the trial court for a new plea hearing and to allow

Ledger to enter into a plea agreement in accordance with Crim.R. 11.

                              I. Facts and Procedure

       {¶2}   The state indicted Ledger on five counts of illegal use of a minor or

impaired person in a nudity-oriented material or performance in violation of R.C.

2907.323(A)(3), and three counts of pandering sexually oriented matters involving a

minor in violation of R.C. 2907.322(A)(5).

       {¶3}   At a hearing, the trial court began the proceeding with an

announcement, “And so, Mr. Ledger, your attorney -- I don’t allow any plea bargains

in these cases, so they wanted to try to get you to go along with dropping some charges,

but I don’t do that. I don’t make any plea bargains and no promises on these cases.”

Following that announcement, Ledger pleaded guilty to all eight felony charges. The

court accepted his pleas and found him guilty of the eight felonies. Ledger received an

aggregate 90-month sentence with an accompanying Tier II sex offender designation.

                               II. Law and Analysis

       {¶4}   In a single assignment of error, Ledger challenges the trial court’s

pronouncement that it did not accept plea agreements in “these cases.”

           We Review the Trial Court’s Decision for an Abuse of Discretion

       {¶5}   As a threshold matter, we must determine the proper scope of our

review. We typically review the trial court’s rejection of a plea for an abuse of

                                           2
                     OHIO FIRST DISTRICT COURT OF APPEALS



discretion. See State v. Beasley, 152 Ohio St.3d 470, 2018-Ohio-16, 97 N.E.3d 474,

¶ 11, citing State v. Jenkins, 15 Ohio St.3d 164, 223, 473 N.E.2d 264 (1984). But the

state contends that we should review Ledger’s argument for plain error because Ledger

allegedly made no attempt to enter a plea agreement at the hearing and failed to

protest the trial court’s pronouncement. In other words, the state maintains that

Ledger failed to preserve the error for appeal. We are not persuaded. First, it is

apparent from the record that the trial court was presented with a plea agreement

before the hearing—the trial court referenced that agreement at the outset of the

hearing. Second, the Ohio Supreme Court’s opinion in State v. Beasley compels us to

hold that the error was sufficiently preserved.

       {¶6}     Generally, a defendant’s “failure to assert a right or object to an error”

forfeits a claim on appeal. State v. Rogers, 143 Ohio St.3d 385, 2015-Ohio-2459, 38

N.E.3d 860, ¶ 21. Indeed, “ ‘ “ ‘appellate court[s] will not consider any error which

counsel for a party complaining of the trial court’s judgment could have called but did

not call to the trial court’s attention at a time when such error could have been avoided

or corrected by the trial court.’ ” ’ ” Id., quoting State v. Quarterman, 140 Ohio St.3d

464, 2014-Ohio-4034, 19 N.E.3d 900, ¶ 15, quoting State v. Awan, 22 Ohio St.3d 120,

122, 489 N.E.2d 277 (1986), quoting State v. Childs, 14 Ohio St.2d 56, 236 N.E. 545

(1986). For instance, the Rogers defendant failed to assert his rights and forfeited an

error on appeal when he “fail[ed] to seek the merger of his convictions for allied

offenses of similar import in the trial court.” Id. at ¶ 21. This court may review such a

claim on a plain-error basis. See Crim.R. 52(B) (“Plain errors or defects affecting

substantial rights may be noticed although they were not brought to the attention of

the court.”).


                                            3
                    OHIO FIRST DISTRICT COURT OF APPEALS



       {¶7}    But error preservation does not require a futile act to preserve a

challenge to a trial court’s blanket policy of rejecting plea agreements “after the trial

court acknowledged on the record that it would have summarily rejected that plea.”

Beasley at ¶ 8 and 16; see State v. Owens, 1st Dist. Hamilton No. C-170413, 2018-Ohio-

1853, ¶ 11 (applying Beasley to hold that an affidavit of indigency is unnecessary to

preserve a challenge to the imposition of mandatory fines when the trial court “made

clear that the filing of the affidavit of indigency would be of no consequence and a futile

act.”). And we have held that error preservation does not require a defendant to raise

an objection after a plea is rejected under a trial court’s blanket policy. See State v.

Dotson, 1st Dist. Hamilton No. C-160324, 2017-Ohio-918, ¶ 9.

       {¶8}    The Supreme Court of Ohio’s decision in Beasley is instructive. There,

defense counsel summarized an in-chambers conversation with the judge and

prosecutor, where the defendant’s attempted no-contest plea was rejected under the

trial court’s blanket policy “of not accepting no contest pleas under any

circumstances.” Beasley, 152 Ohio St.3d 470, 2018-Ohio-16, 97 N.E.3d 474, at ¶ 3. This

court held that the Beasley defendant forfeited her claim by failing to enter a plea at

the hearing. Id. at ¶ 7. But the Ohio Supreme Court reversed our decision, holding that

the error was sufficiently preserved where “there was no reason to require Beasley to

enter a no-contest plea.” Id. at ¶ 16-17. Like Beasley, any attempt by Ledger to submit

the plea agreement to the court would have been a futile act because the trial court

announced its policy of no “plea bargains and no promises on these cases.”

Accordingly, Ledger preserved the error.




                                            4
                    OHIO FIRST DISTRICT COURT OF APPEALS



       {¶9}    Therefore, we review the trial court’s decision to reject the plea

agreement for an abuse of discretion—whether that rejection was unreasonable,

arbitrary, or unconscionable. Id. at ¶ 12, citing Blakemore v. Blakemore, 5 Ohio St.3d

217, 219, 450 N.E.2d 1140 (1983). A trial court’s decision is arbitrary if “made ‘without

consideration of or regard for facts [or] circumstances.’ ” Id., quoting Black’s Law

Dictionary 125 (10th Ed.2014). Discretion involves “ ‘an exercise of will [and] a

determination made between competing considerations.’ ” State v. Taylor, 2017-Ohio-

4395, 93 N.E.3d 1, ¶ 9 (4th Dist.), quoting Huffman v. Hair Surgeon, Inc., 19 Ohio

St.3d 83, 87, 482 N.E.2d 1248 (1985). A trial court’s “ ‘blanket refusal’ to consider an

option before it is a refusal to exercise discretion and ‘an abdication of judicial

responsibility.’ ” State v. Jones, 2013-Ohio-3559, 996 N.E.2d 569, ¶ 18 (6th Dist.),

quoting State v. Rice, 180 Ohio App.3d 599, 2009-Ohio-162, 906 N.E.2d 506, ¶ 22 (2d

Dist.) (Donovan J., dissenting).

                         The Trial Court Abused its Discretion

       {¶10} Ledger contends that the trial court arbitrarily rejected the plea

agreement based on its blanket policy of refusing pleas in child pornography cases and

without regard for any facts or circumstances of the case. In response, the state

disputes whether the trial court’s statement that it did not “allow any plea bargains in

these cases” constituted a blanket policy. In particular, the state maintains that the use

of the words “these cases” is ambiguous. Furthermore, the state contends that the trial

court rejected the plea agreement based on the facts and circumstances of Ledger’s

case. We disagree with the state and hold that the trial court announced a blanket

policy, which dictated its decision to reject the plea.




                                            5
                     OHIO FIRST DISTRICT COURT OF APPEALS



       {¶11} A blanket policy exists when a trial court rejects “any and all no-contest

pleas as a matter of course without any consideration of the facts or circumstances of

each case.” Beasley, 152 Ohio St.3d 470, 2018-Ohio-16, 97 N.E.3d 474, at ¶ 13. That is

to say, a blanket policy “ ‘affects all defendants regardless of their situation.’ ” Dotson,

1st Dist. Hamilton No. C-160324, 2017-Ohio-918, at ¶ 8, quoting State v. Carter, 124

Ohio App.3d 423, 428, 706 N.E.2d 409 (2d Dist.1997). In contrast, a plea is not

rejected under a blanket policy when the trial court “looked at the facts and

circumstances of the case at bar and determined it would not accept a no contest plea.”

State v. Hill, 5th Dist. Stark No. 2020 CA 00130, 2021-Ohio-1946, ¶ 25; see State v.

Harrell, 9th Dist. Summit Nos. 30104, 30105, 30106, 30107, 30108 and 30109, 2022-

Ohio-3217, ¶ 9 (no blanket policy existed where the rejection was “based on [the

defendant’s] charges and the evidence it anticipated being presented at trial.”).

       {¶12} Here, the trial court categorically rejected any plea agreement based on

its policy, which affected all defendants regardless of their circumstances. While the

trial court engaged the prosecution in a discussion of the facts of the case later in the

hearing, the trial court made clear at the outset of the hearing that its policy with

regards to “these cases” controlled its decision to reject the plea agreement.

       {¶13} The decision to accept or reject a plea is an exercise of discretion, which

must be “ ‘based on the facts and circumstances before it, not on a blanket policy that

affects all defendants regardless of their circumstances.’ ” State v. Raymond, 10th

Dist. Franklin No. 05AP-1043, 2006-Ohio-3259, ¶ 11, quoting State v. Graves, 10th

Dist. Franklin No. 98AP-272, 1998 Ohio App. LEXIS 5608, *10 (Nov. 19, 1998). The

trial court abused its discretion by adhering to an arbitrary policy of rejecting pleas in

“these cases.” See Beasley at ¶ 13. Therefore, we sustain Ledger’s assignment of error.


                                             6
                      OHIO FIRST DISTRICT COURT OF APPEALS



                                         III. Conclusion

       {¶14} The trial court abused its discretion when it rejected a plea agreement

under an arbitrary policy of refusing plea agreements in “these cases.” We reverse the

judgment of conviction and remand the matter to the trial court for a new plea hearing

and to allow Ledger to enter into a new plea agreement in accordance with Crim.R. 11.


                                                  Judgment reversed and cause remanded.


BERGERON, P.J., and WINKLER, J., concur.



Please note:

               The court has recorded its entry on the date of the release of this opinion.




                                              7